Exhibit 10.33


 


 


 
SECURITIES PURCHASE AGREEMENT
 
BY AND BETWEEN
 
THE INVESTOR LISTED ON THE SIGNATURE PAGE HERETO
 
AND
 
ECHO THERAPEUTICS, INC.
 
DECEMBER 10, 2013
 


 


 

 
-1-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
SECTION 1.                 INTERPRETATION OF THIS AGREEMENT
1.1.            Defined Terms
 
SECTION 2.                 AUTHORIZATION OF SHARES; PURCHASE AND SALE OF SHARES
2.1.            Authorization of Securities
2.2.            Issuance of Securities
2.3.            Closing and Closing Date
2.4.            Delivery
 
SECTION 3.                 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3.1.            Corporate Organization
3.2.            Capitalization
3.3.            Corporate Proceedings, etc.
3.4.            Absence of Conflicts
3.5.            Reports and Financial Statements
3.6.            Absence of Certain Developments
3.7.            Compliance with Law
3.8.            Litigation
3.9.            Absence of Undisclosed Liabilities
3.10.          Employees
3.11.          Tax Matters
3.12.          Intellectual Property
3.13.          Transactions with Related Parties
3.14.          Brokerage
3.15.          Illegal or Unauthorized Payments; Political Contributions
3.16.          NASDAQ Compliance
3.17.          Private Offering
3.18.          Independent Nature of Investor
3.19.          No Integrated Offering
3.20.          MTIA Agreements
 
SECTION 4.                 REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
SECTION 5.                 ADDITIONAL AGREEMENTS OF THE PARTIES
5.1.            Further Assurances
5.2.            Investor Designee
5.3.            Standstill
5.4.            Withdrawal of Registration Statement on Form S-1
5.5.            Subscription Right
5.6.            Stockholder Meeting; Preparation of Proxy Statement
5.7.            Use of Proceeds
5.8.            Registration Rights - Company Registration
 
SECTION 6.                 INVESTOR’S CLOSING CONDITIONS
6.1.            Compliance with Agreement
6.2.            Listing of Additional Securities
6.3.            Approval of Proceedings
6.4.            MTIA
 
SECTION 7.                 COMPANY CLOSING CONDITIONS
7.1.            Compliance with Agreement
7.2.            Approval of Proceedings
 
SECTION 8.                 COVENANTS
8.1.            Lost, etc. Certificates Evidencing Securities
8.2.            Securities Law Disclosure; Publicity
 
SECTION 9.                 Legend
9.1.            Legend
9.2.            Removal
 
SECTION 10.               MISCELLANEOUS
10.1.          Notices
10.2.          Termination and Survival
10.3.          Successors and Assigns
10.4.          Severability
10.5.          Governing Law
10.6.          Paragraph and Section Headings
10.7.          Limitation on Enforcement of Remedies
10.8.          Counterparts
10.9.          Entire Agreement; Amendment and Waiver
10.10.        Remedies
 
Exhibit A 
Schedule of Investors

Exhibit B 
Warrant Agreement

Exhibit C
Certificate of Designation, Preferences and Rights of Series E Convertible
Preferred Stock

 
 
-2-

--------------------------------------------------------------------------------

 

ECHO THERAPEUTICS, INC.
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 10,
2013, is made by and between Echo Therapeutics, Inc., a Delaware corporation
(the “Company”), and the investor listed on Exhibit A hereto (the “Investor”).
 
RECITALS:
 
WHEREAS, subject to the terms and conditions hereof, the Company desires to sell
to the Investor and the Investor desires to purchase from the Company 69,569
shares (the “Shares”) of common stock, par value $0.01 per share of the Company
(the “Common Stock”),  1,748,613 Shares of Series E Preferred Stock of the
Company (the “Preferred Stock”) convertible into 1,748,613 shares of Common
Stock (the “Underlying Shares”)] and five-year warrants (the “Warrants”) to
purchase from the Company up to One Hundred Eighty One Thousand Eight Hundred
Eighteen (181,818) shares of Common Stock at an exercise price equal to $2.75
per share, the fair market value of the Common Stock as of date hereof in
accordance with applicable NASDAQ rules (the “Warrant Shares”);
 
WHEREAS, the Board of Directors of the Company (the “Board”) has approved, and
deems it advisable and in the best interests of the stockholders of the Company
to consummate, the transactions contemplated by this Agreement, upon the terms
and subject to the conditions set forth herein;
 
WHEREAS, the Company intends to seek the stockholder approval of the issuance of
the Underlying Shares to the Investor by a majority of all the votes cast at the
Stockholder Meeting, whether in person or by proxy, pursuant to NASDAQ
Marketplace Rule 5635(b) (the “Stockholder Approval”); and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
SECTION 1.  
INTERPRETATION OF THIS AGREEMENT

 
1.1. Defined Terms
 
As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:
 
8-K Filing:  shall have the meaning set forth in Section 8.2.
 
Affiliate:  shall mean any Person or entity, directly or indirectly,
controlling, controlled by or under common control with such Person or entity.
 
Agreement:  shall have the meaning set forth in the introduction hereto.
 
Board:  shall have the meaning set forth in the recitals hereto.
 
Business Day:  shall mean a day other than a Saturday, Sunday or other day on
which banks in the State of Delaware are required or authorized to close.
 
Closing:  shall have the meaning set forth in Section 2.3.
 
Closing Date:  shall have the meaning set forth in Section 2.3.
 
Code:  shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereto.

 
-3-

--------------------------------------------------------------------------------

 
 
Common Stock:  shall have the meaning set forth in the recitals hereto.
 
Company:  shall have the meaning set forth in the introduction hereto.
 
Company SEC Reports:  shall have the meaning set forth in Section 3.5.
 
Contract:  shall mean any material agreement, contract, commitment, lease,
mortgage, indenture, deed of trust, debt instrument, understanding, arrangement,
restriction or other instrument to which the Company is currently a party and
that is or was required to be filed as an exhibit to any Company SEC Report.
 
Exchange Act:  shall mean the Securities Exchange Act of 1934, as amended.
 
Excluded Registration means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Common Stock; or (iv) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered.
 
Filed Company SEC Reports:  shall have the meaning set forth in Section 3.5.
 
GAAP:  shall have the meaning set forth in Section 3.5.
 
Governmental Authority:  shall mean the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
 
Intellectual Property:  shall mean all of the following owned by the Company or
used in the current business of the Company:  (i) registered and unregistered
trademarks and service marks, trade dress, product configurations, trade names
and other indications of origin, applications or registrations in any
jurisdiction pertaining to the foregoing and all goodwill associated therewith;
(ii) patentable and unpatentable inventions, discoveries, improvements, ideas,
know-how, formula methodology, processes, compounds, technology, software
(including password unprotected interpretive code or source code, object code,
development documentation, programming tools, drawings, specifications and data)
and applications and patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (iii) trade secrets, including confidential information and the
right in any jurisdiction to limit the use or disclosure thereof; (iv)
copyrights in writings, designs software, mask works or other works,
applications or registrations in any jurisdiction for the foregoing and all
moral rights related thereto; (v) database rights; (vi) Internet Web sites,
domain names and applications and registrations pertaining thereto and all
intellectual property used in connection with or contained in all versions of
the Company’s Web sites; (vii) rights under all agreements relating to the
foregoing (other than “shrink-wrap” or “click-through” licenses applicable
thereto); (viii) books and records pertaining to the foregoing; and (ix) claims
or causes of action arising out of or related to past, present or future
infringement or misappropriation of the foregoing.
 
Investor:  shall mean the party, or parties, set forth on Exhibit A – Schedule
of Investor(s).
 
Investor Designee:  shall have the meaning set forth in Section 5.2.
 
License Agreement:  shall mean the License, Development and Commercialization
Agreement by and between the Company and MTIA to be executed on or before this
Agreement.
 
Material Adverse Effect:  shall mean, collectively, a material adverse effect
on, or a material adverse change in, or group of such effects on or changes in
the business, properties, assets, liabilities, operations or condition
(financial or otherwise) of the Company taken as a whole.
 
 
-4-

--------------------------------------------------------------------------------

 
 
MTIA:  shall mean Medical Technologies Innovation Asia, Ltd.
 
MTIA Securities Purchase Agreement:  shall mean the Securities Purchase
Agreement by and between the Company and MTIA to be executed on or before this
Agreement.
 
NASD:  shall mean National Association of Securities Dealers, Inc.
 
NASDAQ Stock Market:  shall have the meaning set forth in Section 3.16.
 
Nomination Policy:  shall have the meaning set forth in Section 5.2.
 
Organizational Documents:  shall mean the certificate of incorporation and
by-laws of the Company, each as amended through the date hereof.
 
Owns, Own, Owned:  shall mean the aggregate beneficial ownership, within the
meaning of Rule 13d-3 under the Exchange Act, of an Investor and any of its
Affiliates.
 
Person:  shall mean an individual, partnership, joint-stock company,
corporation, limited liability company, trust or unincorporated organization,
and a government or agency or political subdivision thereof.
 
Proposed Securities:  shall have the meaning set forth in Section 5.5(a)(1).
 
Proxy Statement:  shall have the meaning set forth in Section 3.18.
 
Purchase Price:  shall mean $2.75 per share of Common Stock (inclusive of an
allocation of $0.0125 per share for the Warrants) and $2.75 per share of
Preferred Stock for an aggregate purchase price of $5,000,000.50 for all of the
Securities (excluding the exercise price for the shares of Common Stock
underlying the Warrant).
 
Registrable Securities: shall mean the Shares, the Underlying Shares and the
Warrant Shares, collectively.
 
Sarbanes-Oxley Act:  shall mean the Sarbanes-Oxley Act of 2002.
 
SEC:  shall mean the U.S. Securities and Exchange Commission.
 
SEC Disclosure:  shall have the meaning set forth in Section 3.6.
 
Securities:  shall mean the shares of Common Stock, Series E Preferred Stock and
the Warrants to be purchased by the Investor hereunder.
 
Securities Act:  shall mean the Securities Act of 1933, as amended.
 
Series E Preferred Stock:  shall have the meaning set forth in the recitals
hereto.
 
Stockholder Approval:  shall have the meaning set forth in the recitals.
 
Stockholder Meeting:  shall mean the special meeting of stockholders called by
the Company to obtain Stockholder Approval.

 
-5-

--------------------------------------------------------------------------------

 


Tax or Taxes:  shall mean all federal, state, local and foreign income, profits,
franchise, gross receipts, environmental, customs duty, capital stock,
severances, stamp, payroll, sales, employment, unemployment, disability, use,
property, withholding, excise production, value added, occupancy, transfer
taxes, and other taxes, duties or assessments of any nature whatsoever, together
with all interest, penalties or additions to tax attributable to such taxes.
 
Tax Return:  shall mean any report, return, statement or other written
information (including elections, declarations, disclosures, schedules,
estimates and information returns) required to be supplied by the Company to a
Governmental Authority in connection with any Taxes and any amendment thereto
 
Warrants:  shall have the meaning set forth in the recitals hereto.
 
Warrant Shares:  shall have the meaning set forth in the recitals hereto.
 
SECTION 2.  
AUTHORIZATION OF SHARES; PURCHASE AND SALE OF SHARES

 
2.1. Authorization of Securities
 
On or prior to the Closing, the Company shall have authorized the sale and
issuance of the Securities on the terms and conditions set forth in this
Agreement.
 
2.2. Issuance of Securities
 
Subject to the terms and conditions set forth in this Agreement, and in reliance
upon the Company’s and the Investor’s representations set forth below, at the
Closing, the Company shall sell to the Investor and the Investor shall purchase
from the Company, the number of Securities set forth opposite the Investor’s
name on Exhibit A, at the aggregate Purchase Price for such Securities.
 
2.3. Closing and Closing Date
 
The closing of the transactions contemplated by Section 2.2 (the “Closing”)
shall take place at 3:00 P.M., New York City time, on December 10, 2013 or on
such later date as may be mutually agreed by the Company and the Investor (the
“Closing Date”), but in no event later than December 11, 2013, at the offices of
Reed Smith LLP, Princeton Forrestal Village, 136 Main Street, Suite 250,
Princeton, New Jersey 08540, or such other location as the Investor and the
Company shall mutually select.
 
2.4. Delivery
 
The sale and purchase of the Securities shall be evidenced by the Company
executing and delivering to the Investor on the Closing Date, duly registered in
the Investor’s name, one or more duly executed stock certificates evidencing the
shares of Common Stock being purchased by it, one or more duly executed stock
certificates evidencing the shares of Preferred Stock being purchased by it, and
a duly executed copy of the Warrant, against payment of the aggregate purchase
price therefore by wire transfer of immediately available funds to such account
as the Company shall designate in writing.
 
SECTION 3.  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
The Company hereby represents and warrants to the Investor as of the date hereof
and as of the Closing Date (or, if made as of a specified date, as of such other
date) as follows:
 
3.1. Corporate Organization
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 
-6-

--------------------------------------------------------------------------------

 
 
(b) The Company has all requisite corporate power and authority to carry on its
business as now conducted.  The Company has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
 
(c) The Company has filed all necessary documents to qualify to do business as a
foreign corporation in each jurisdiction in which the conduct of the Company’s
business or the nature of the property owned requires such qualification, except
where the failure to so qualify would not be reasonably likely to have a
Material Adverse Effect.
 
3.2. Capitalization
 
(a) As of the date hereof, the authorized capital stock of the Company consists
of (i) 150,000,000 shares of Common Stock and (ii) 40,000,000 shares of
Preferred Stock, of which, (X) 10,000 shares are designated as Series C
Preferred Stock, (Y) 3,600,000 shares are designated as Series D Preferred
Stock, and (Z) 1,748,613 shares are designated as Series E Preferred Stock.  As
of September 30, 2013, the issued and outstanding shares of capital stock of the
Company consists of 10,699,990 shares of Common Stock and 3,015,974.185 shares
of Preferred Stock.
 
(b) All the outstanding shares of capital stock of the Company have been duly
and validly issued and are fully paid and non-assessable, and were issued in
accordance with the registration or qualification requirements of the Securities
Act and any relevant state securities laws or pursuant to valid exemptions
therefrom.  As of the Closing Date, the shares of Common Stock sold hereunder
will be duly authorized and, upon issuance, sale and delivery as contemplated by
this Agreement, such shares of Common Stock will be validly issued, fully paid
and non-assessable securities of the Company.
 
(c) On the Closing Date, except for equity incentive plans (including the
agreements thereunder), shares of Common Stock underlying the Series C-E
Preferred Stock, shares of Common Stock underlying the Warrants (and other
warrants issued as of the same date as the Warrants) and as otherwise set forth
in the Exchange Act reports filed by the Company, there will be no shares of
Common Stock or any other equity security of the Company issuable upon
conversion, exchange or exercise of any outstanding security of the Company, nor
will there be any rights, options, calls or warrants outstanding or other
agreements to acquire shares of Common Stock nor will the Company be
contractually obligated to purchase, redeem or otherwise acquire any of its
outstanding shares.
 
3.3. Corporate Proceedings, etc.
 
The Company has authorized the execution, delivery and performance of this
Agreement and each of the transactions and agreements contemplated hereby.  No
other corporate action is necessary to authorize such execution, delivery and
performance of this Agreement, and upon such execution and delivery, this
Agreement shall constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
and general principles of equity.  The Company has authorized the issuance and
delivery of the Securities in accordance with this Agreement and the Company has
reserved for issuance 100% of the shares of Common Stock issuable upon the
exercise of the Warrant and conversion of the Preferred Stock.
 
3.4. Absence of Conflicts.
 
The execution and delivery of this Agreement by the Company does not, and the
fulfillment of the terms hereof and thereof by the Company, and the issuance,
sale and delivery of the Securities will not, (i) violate or conflict with the
Organizational Documents; (ii) result in a breach of any of the terms,
conditions or provisions of, or constitute a default (with or without the giving
of notice or the passage of time (or both)) under, or result in the modification
of, or permit the acceleration of rights under or termination of, any Contract,
license, permit or authorization of the Company; (iii) violate any law,
ordinance, standard, judgment, rule or regulation of any court or federal, state
or foreign regulatory board or body or administrative agency having jurisdiction
over the Company or over its properties or business; or (iv) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company, except with respect to clauses (ii), (iii) and (iv) above where such
event would not be reasonably likely to have a Material Adverse Effect.

 
-7-

--------------------------------------------------------------------------------

 
 
3.5. Reports and Financial Statements
 
The Company has furnished or made available to the Investor via the SEC’s EDGAR
filing system true and complete copies of the Company’s (i) Annual Reports on
Form 10-K for the fiscal year ended December 31, 2012 as filed with the SEC,
(ii) proxy statements related to all meetings of its stockholders (whether
annual or special) held since January 1, 2013, and (iii) all other reports filed
with or registration statements declared effective by the SEC since January 1,
2013, except registration statements on Form S-8 relating to employee benefit
plans, which are all the documents (other than preliminary material) that the
Company was required to file with the SEC since that date (the documents
referred to in clauses (i) through (iii), together with all accompanying
exhibits and all information incorporated therein by reference, being referred
to herein collectively as the “Company SEC Reports”).  As of their respective
dates, the Company SEC Reports were duly filed or furnished with the SEC and
complied in all material respects with the requirements of the Sarbanes-Oxley
Act, the Securities Act or the Exchange Act, as the case may be, and the rules
and regulations promulgated by the SEC and the NASDAQ Stock Market thereunder
applicable to such Company SEC Reports.  Except to the extent that information
contained in any Company SEC Report filed or furnished with the SEC and made
publicly available prior to the date of this Agreement (a “Filed Company SEC
Report”) has been revised or superseded by a later Filed Company SEC Report, as
of their respective dates, none of the Filed Company SEC Reports contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Each of the
audited consolidated financial statements and unaudited interim financial
statements (including, in each case, the schedules and notes thereto) included
in the Filed Company SEC Reports comply in all material respects with applicable
accounting requirements of the Securities Act or the Exchange Act and with the
published rules and regulations of the SEC with respect thereto.  The financial
statements (including the schedules and notes thereto) included in the Company’s
SEC Reports (i) have been prepared in accordance with generally accepted
accounting principles of the United States (“GAAP”) applied on a consistent
basis throughout the periods indicated, except as disclosed therein, and (ii)
present fairly, in all material respects, the financial position of the Company
as at the dates thereof and the results of its operations and cash flow for the
periods then ended.
 
3.6. Absence of Certain Developments
 
Except as disclosed in any Company SEC Report filed or furnished with the SEC
and made publicly available prior to the date of this Agreement (collectively,
the “SEC Disclosure”), since September 30, 2013, there has been no (i) change,
event or series of events that is or are reasonably likely to have a Material
Adverse Effect, (ii) declaration, setting aside or payment of any dividend or
other distribution with respect to the capital stock of the Company, (iii)
issuance of capital stock (other than pursuant to (1) the exercise of options,
warrants, or convertible securities outstanding at such date or (2) employee
benefit plans) or options, warrants or rights to acquire capital stock (other
than the rights granted pursuant to employee benefit plans) other than the
Securities, (iv) material loss, destruction or damage to any property of the
Company, whether or not insured, (v) acceleration of any indebtedness for
borrowed money or the refunding of any such indebtedness, (vi) labor trouble
involving the Company or any material change in its personnel or the terms and
conditions of employment, (vii) waiver of any valuable right in favor of the
Company, (viii) loan or extension of credit by the Company to any officer of the
Company or to any employee of the Company in an amount in excess of $25,000,
(ix) acquisition or disposition of any material assets (or any contract or
arrangement therefore) or any other material transaction by the Company, or (x)
any material change in any method of accounting or accounting principle, method,
estimate or practice except for any such change required by reason of a
concurrent change in GAAP.
 
3.7. Compliance with Law
 
(a) Except as disclosed in its Exchange Act reports and the SEC Disclosure,
since December 31, 2012, the Company has not been in violation of any federal,
state or local laws, ordinances, governmental rules or regulations to which it
is subject, except where such event would not be reasonably likely to have a
Material Adverse Effect, and the Company has received no complaints from any
federal state or local agency or regulatory body alleging material violations of
any such laws and regulations.

 
-8-

--------------------------------------------------------------------------------

 


(b) The Company has all material licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its property and to
the conduct of its business in the manner described in the SEC
Disclosure.  Except as disclosed in its Exchange Act reports and the SEC
Disclosure, the Company has not been denied any application for any such
material licenses, permits, franchises or other governmental authorizations
necessary to its business.  There has not been, and there is no proceeding
pending, served or, to the Company’s knowledge, threatened, to suspend, revoke
or limit any such licenses, permits, franchises or other governmental
authorizations and, to the Company’s knowledge, there is no circumstance that
exists which with notice or the passage of time or both, will result in such
revocation, suspension or limitation where such revocation, suspension or
limitation would be reasonably likely to have a Material Adverse Effect.
 
(c) The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder and all
provisions of the NASDAQ Stock Market, in each case as to which the Company is
required to be in compliance.
 
3.8. Litigation
 
Except as disclosed in its Exchange Act reports and the SEC Disclosure, there is
no legal action, suit, arbitration or other legal, administrative or other
governmental investigation, inquiry or proceeding (whether federal, state, local
or foreign) pending or, to the Company’s knowledge, threatened against or
affecting the Company or any of its properties, assets or business or any of its
directors, trustees, officers or employees in such capacity, except where such
event would not be reasonably likely to have a Material Adverse Effect.  Except
as disclosed in its Exchange Act reports and the SEC Disclosure, the Company is
not subject to any order, writ, judgment, injunction, decree, determination or
award of any court or of any governmental agency or instrumentality (whether
federal, state, or local), except where such event would not be reasonably
likely to have a Material Adverse Effect.
 
3.9. Absence of Undisclosed Liabilities
 
Except as disclosed in its Exchange Act reports and the SEC Disclosure and as
contemplated in this Agreement, since December 31, 2012, the Company has not
incurred any liability or obligation, direct or contingent, or entered into any
transaction, not in the ordinary course of business, that is material to the
Company taken as a whole, and there has not been any change in the capital stock
of the Company, except for filing of the Certificate of Designations and the
issuance of shares of Series E Preferred Stock in accordance with the terms
thereof, or increase in the short-term or long-term debt of the Company taken as
a whole.
 
3.10. Employees
 
(a) The Company is not engaged in any unfair labor practice or discriminatory
employment practice and no complaint of any such practice against the Company
has been filed or, to the Company’s knowledge, threatened to be filed with or by
the National Labor Relations Board, the Equal Employment Opportunity Commission
or any other administrative agency, federal or state, that regulates labor or
employment practices, nor is any grievance filed or, to the Company’s knowledge,
threatened to be filed, against the Company by any employee pursuant to any
collective bargaining or other employment agreement to which the Company is a
party or is bound which, in any such case, would be reasonably likely to have a
Material Adverse Effect.
 
(b) There are no pending or, to the Company’s knowledge, threatened strikes,
lockouts, picketing, slow downs, work stoppages or union organization activities
with respect to the Company.
 
3.11. Tax Matters
 
The Company has duly filed (except in cases where valid extensions have been
obtained) all federal, state, county and local tax returns required to have been
filed by it and there are in effect no waivers of applicable statutes of
limitations with respect to taxes for any year.  No material tax deficiency has
been determined adversely to the Company.  The Company is not currently subject
to a federal or state tax audit of any kind.

 
-9-

--------------------------------------------------------------------------------

 
 
3.12. Intellectual Property
 
(a) To the Company’s knowledge, the Company owns all right, title and interest
in and to, or has a valid and enforceable license to use all the Intellectual
Property necessary to the conduct of its business as now conducted, except where
the failure to own or license such Intellectual Property would not be reasonably
likely to have a Material Adverse Effect.  The Company is not in breach of any
license agreement concerning the Company’s Intellectual Property, except for
breaches that could not be material to the Company taken as a whole.  Except as
disclosed in the SEC Disclosure, to the knowledge of the Company, there are no
conflicts with or infringements of any Intellectual Property by any third party,
except for conflicts or infringements that could not be material to the Company
taken as a whole.  To the knowledge of the Company, the conduct of the business
of the Company as currently conducted does not conflict with or infringe any
proprietary right of any third party, except for conflicts or infringements that
could not be material to the Company taken as a whole.  There is no claim, suit,
action or proceeding pending or, to the knowledge of the Company, threatened
against the Company:  (i) alleging any such conflict or infringement with any
third party’s proprietary rights or (ii) challenging the Company’s ownership or
use of, or the validity or enforceability of any Intellectual Property.
 
(b) To the Company’s knowledge:  (i) no trade secret of the Company has been
used, disclosed or appropriated to the detriment of the Company or for the
benefit of any Person other than the Company; and (ii) no employee, independent
contractor or agent of the Company has misappropriated any trade secrets or
other confidential information of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of the Company, except in the cases of clauses (i) and (ii) as could not be
material to the Company taken as a whole.  All employees of the Company have
executed agreements acknowledging their obligation to assign all inventions made
in the course of their employment to the Company.
 
3.13. Transactions with Related Parties
 
The Company is not a party to any agreement with any of the Company’s directors,
officers or stockholders or any Affiliate or family member of any of the
foregoing under which it: (i) leases any real or personal property (either to or
from such Person); (ii) licenses technology (either to or from such Person);
(iii) is obligated to purchase any tangible or intangible asset from or sell
such asset to such Person; (iv) purchases products from such Person; or (v) has
borrowed money from or lent money to such Person.  Except with respect to
employment and consulting arrangements that do not require disclosure under the
Exchange Act, the Company does not employ as an employee or engage as a
consultant any family member of any of the Company’s directors, officers or
Affiliates.  Except to the extent otherwise provided in this Agreement and
except as disclosed in Schedules 13G filed with the SEC, to the knowledge of the
Company there exist no agreements among stockholders of the Company to act in
concert with respect to the voting or holding of the Company’s securities.
 
3.14. Brokerage
 
There are no claims for brokerage commissions or finder’s fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement made by or on behalf of the Company, and the Company
agrees to indemnify and hold the Investor harmless against any costs or damages
incurred as a result of any such claim.
 
3.15. Illegal or Unauthorized Payments; Political Contributions
 
Neither the Company nor, to its knowledge, any of its officers, directors,
employees, agents or other representatives of the Company or any other business
entity or enterprise with which the Company is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company.

 
-10-

--------------------------------------------------------------------------------

 


3.16. NASDAQ Compliance
 
The Common Stock is registered pursuant to Section 12(g) of the Exchange Act,
and is listed on The NASDAQ Global Market (the “NASDAQ Stock Market”).  To the
knowledge of the Company, it is not in violation of the listing requirements of
the NASDAQ Stock Market and has no knowledge of any facts that would reasonably
lead to delisting or suspension of the Common Stock.  To the knowledge of the
Company, the issuance by the Company of any of the Common Stock, the Preferred
Stock, the Warrants, the Underlying Shares or the Warrant Shares, assuming that
Stockholder Approval has been obtained, shall not have the effect of delisting
or suspending the Common Stock from the NASDAQ Stock Market.
 
3.17. Private Offering
 
Neither the Company nor to the Company’s knowledge, anyone acting on its behalf
has sold or has offered any of the Securities for sale to, or solicited offers
to buy from, or otherwise approached or negotiated with respect thereto with,
any prospective purchaser, other than the Investor.  Neither the Company nor
anyone acting on its behalf shall offer the Securities for issue or sale to, or
solicit any offer to acquire any of the same from, anyone so as to bring the
issuance and sale of such Securities within the provisions of Section 5 of the
Securities Act.  Based upon the representations of the Investor set forth in
SectionSECTION 4, the offer, issuance and sale of the Securities are and will be
exempt from the registration and prospectus delivery requirements of the
Securities Act, and have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws.
 
3.18. Independent Nature of Investor
 
The Company acknowledges that the obligations of the Investor under this
Agreement are several and not joint with the obligations of MTIA under the
License Agreement or the MTIA Securities Purchase Agreement, and the Investor
shall not be responsible in any way for the performance of the obligations of
MTIA under the License Agreement and the MTIA Securities Purchase Agreement and
the Company shall not be excused from performance of its obligations to the
Investor under this Agreement as a result of nonperformance or breach by MTIA
under the License Agreement and the MTIA Securities Purchase Agreement.  The
Company acknowledges that nothing contained in this Agreement and any related
agreement, and no action taken by the Investor pursuant hereto or thereto, shall
be deemed to constitute a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Investor and the Company
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement and any related agreement.
The Company acknowledges that the Investor shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or any related agreement.
 
3.19. No Integrated Offering
 
The Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of any of the Securities in
a manner that would require the registration under the Securities Act of the
sale of any of the Securities.
 
3.20. MTIA Agreements
 
On or before the date of this Agreement, the Company has entered into the
License Agreement and the MTIA Securities Purchase Agreement with MTIA.

 
-11-

--------------------------------------------------------------------------------

 
 
SECTION 4.  
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 
The Investor represents and warrants to the Company as of the date of this
Agreement (or, if made as of a specified date, as of such date) that:
 
(a) It is acquiring the Securities for its own account for investment and not
with a view towards the resale, transfer or distribution thereof, nor with any
present intention of distributing the Securities, but subject, nevertheless, to
any requirement of law that the disposition of the Investor’s property shall at
all times be within the Investor’s control, and without prejudice to the
Investor’s right at all times to sell or otherwise dispose of all or any part of
such securities under a registration under the Securities Act or under an
exemption from said registration available under the Securities Act.
 
(b) It has full power and legal right to execute and deliver this Agreement and
to perform its obligations hereunder.
 
(c) It is a validly existing partnership, limited liability company, trust or
corporation, as the case may be, duly organized under the laws of its
jurisdiction of organization or formation.
 
(d) It has taken all action necessary for the authorization, execution,
delivery, and performance of this Agreement and its obligations hereunder, and,
upon execution and delivery by the Company, this Agreement shall constitute the
valid and binding obligation of the Investor, enforceable against the Investor
in accordance with its terms, except that such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and general principles of
equity.
 
(e) There are no claims for brokerage commissions or finder’s fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any arrangement made by or on behalf of the Investor and the Investor
agrees to indemnify and hold the Company harmless against any costs or damages
incurred as a result of any such claim.
 
(f) It has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of its investment in the
Company as contemplated by this Agreement, and is able to bear the economic risk
of such investment for an indefinite period of time.  It has been furnished
access to such information and documents as it has requested and has been
afforded an opportunity to ask questions of and receive answers from
representatives of the Company concerning the terms and conditions of this
Agreement and the purchase of the Securities contemplated hereby.  It is a
“qualified institutional buyer” within the meaning of Rule 144A(a) of the
Securities Act or an “accredited investor” within the meaning of Rule 501(a) of
Regulation D under the Securities Act.
 
(g) Except such consents, approvals and filings, the failure to obtain or make
would not, individually or in the aggregate, have a material adverse effect on
the ability of the Investor to consummate the transactions contemplated by this
Agreement, the execution and delivery by it of this Agreement and the
performance by the Investor of its obligations hereunder and the consummation by
the Investor of the transactions contemplated hereby do not require the Investor
to obtain any consent, approval, clearance or action of, or make any filing,
submission or registration with, or give any notice to, any Governmental
Authority or judicial authority.
 
(h) The execution and delivery of this Agreement by the Investor do not, and the
fulfillment of the terms hereof and thereof by the Investor will not, (i)
violate or conflict with its partnership agreement, trust agreement, the
articles of incorporation, other constitutive documents or by-laws (or other
similar applicable documents) of the Investor, as applicable; (ii) result in a
breach of any of the terms, conditions or provisions of, or constitute a default
(with or without the giving of notice or the passage of time (or both)) under,
or result in the modification of, or permit the acceleration of rights under or
termination of, any material contract to which the Investor is a party or (iii)
violate any law, ordinance, standard, judgment, rule or regulation of any court
or federal, state or foreign regulatory board or body or administrative agency
having jurisdiction over the Investor or over its properties or businesses;
except, in the cases of clauses (ii) and (iii) where such event would not be
reasonably likely to have a material adverse effect on the Investor’s ability to
consummate the transactions contemplated by this Agreement.

 
-12-

--------------------------------------------------------------------------------

 
 
(i) The Investor understands that the Securities are characterized as
“restricted securities” under the Securities Act inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may not be
resold without registration under the Securities Act or an exemption
therefrom.  The Investor further understands that a legend may be affixed to the
certificates evidencing the Securities setting forth the fact that such
Securities are “restricted securities” under the Securities Act.
 
SECTION 5.  
ADDITIONAL AGREEMENTS OF THE PARTIES

 
5.1. Further Assurances
 
The Company and the Investor shall execute such documents and other papers and
take such further actions as may be reasonably required or desirable to carry
out the provisions hereof and the transactions contemplated hereby.
 
5.2. Investor Designee
 
Following the sale of the Securities hereunder, if the Investor owns (within the
meaning of Rule 13d-3 under the Exchange Act and giving effect to the conversion
and exchange of all outstanding convertible and exchangeable preferred stock,
including all accrued and unpaid dividends (whether or not declared) thereon,
into Common Stock at the then applicable exchange rate (whether or not then
exchangeable)) at least 10% of the shares of Common Stock (the “Retained
Shares”), subject to applicable law and the rules and regulations of the SEC and
the NASDAQ Stock Market (including those relating to director independence), at
the request of the Investor, the Company will nominate and use its reasonable
best efforts to cause to be elected and cause to remain as a director on the
Board until the 2014 annual meeting of stockholders one individual designated by
the Investor (the “Investor Designee”).  In addition, the Company will nominate,
and solicit for the election of in the same manner as the other individuals up
for election, the Investor Designee (subject to such Investor Designee
continuing to meet the Nomination Policy (as defined below)) for election by the
stockholders at the 2014 annual meeting of the stockholders of the Company;
provided, that, the Investor owns the Retained Shares at such time.  After the
2014 annual meeting of stockholders, the Company shall have no obligations with
respect to the nomination or election of the Investor Designee.  The
qualifications of each Investor Designee shall be evaluated, based upon the
Company’s policies regarding criteria for nomination to the Board of Directors
and procedures for nomination of directors by stockholders as in effect on the
date hereof (collectively, the “Nomination Policy”).  The Board of Directors of
the Company shall complete its evaluation of each Investor Designee within a
reasonable timeframe of such Investor Designee being submitted by the Investor
to the Board of Directors of the Company, but in any event within a period of
three weeks from the date the qualifications are presented to the Board of
Directors of the Company (assuming the Investor Designee‘s availability and
cooperation during such three week period).  The Company agrees that it will
evaluate the qualifications of any potential Investor Designee in good faith
based upon such Nomination Policy.  Upon approval, the Investor Designee will be
appointed to the Board of Directors immediately and will receive notice of, and
the right to participate in all Board meetings and the meetings of any committee
or subcommittee to which the Investor Designee is appointed.
 
5.3. Standstill
 
The Company agrees not to enter into any equity or debt financing (except as
contemplated hereunder) or agreement relating to business development until the
later of: (i) the date 45 days following the Closing Date, and (ii) the date of
the election of the Investor Designee to the Board of Directors of the Company;
provided, however, notwithstanding anything to the contrary set forth in this
Agreement, the Board of Directors of the Company shall be permitted to take any
action if the Company Board determines in good faith, after consultation with
its financial and legal advisors, that failure to take such action could
reasonably be likely to be inconsistent with the directors’ fiduciary duties
under applicable law.

 
-13-

--------------------------------------------------------------------------------

 
 
5.4. Withdrawal of Registration Statement on Form S-1.
 
No later than five Business Days following the completion of the Closing
(including receipt of the Purchase Price), the Company shall take such
reasonable steps as are necessary and appropriate to promptly withdrawal the
Registration Statement on Form S-1 that was filed by the Company with the SEC on
December 2, 2013.
 
5.5. Subscription Right
 
(a) If at any time after the Closing Date, the Company determines to issue debt
or equity securities of any kind (for these purposes, the term “equity
securities” shall include, without limitation, Common Stock, warrants, options
or other rights to acquire equity securities convertible or exchangeable into
equity securities) of the Company (other than: (i) the issuance of equity
securities to employees, officers or directors of, or consultants or advisors to
the Company pursuant to any benefit plan approved by the Board; (ii) any equity
securities issued as consideration in connection with an acquisition, merger,
consolidation, restructuring, reorganization, or other change in capitalization
by the company provided such transaction has been approved by the Board; (iii)
any equity security issued in connection with a collaboration, disposition or
acquisition or assets, product promotion, marketing, manufacturing or supply,
and/or research and development, including without limitation pursuant to a
license agreement, purchase agreement, (co-)promotion agreement, manufacturing
agreement, collaboration or other similar agreement related thereto; or (iv)
shares of Common Stock and other securities issued or issuable upon conversion
or exchange of all series of preferred stock outstanding as of the date hereof)
then, for so long as the Investor owns (within the meaning of Rule 13d-3 under
the Exchange Act and giving effect to the conversion and exchange of all
outstanding convertible and exchangeable preferred stock, including all accrued
and unpaid dividends (whether or not declared) thereon, into Common Stock at the
then applicable exchange rate (whether or not then exchangeable)) at least 10%
of the shares of Common Stock, the Company shall:
 
(1)           give written notice to the Investor setting forth in reasonable
detail (A) the designation and all of the terms and provisions of the securities
proposed to be issued (the “Proposed Securities”), including, where applicable,
the voting powers, preferences and relative participating, optional or other
special rights, and the qualification, limitations or restrictions thereof and
interest rate and maturity; (B) the price and other terms of the proposed sale
of such securities; (C) the amount of such Proposed Securities; and (D) such
other information as the Investor may reasonably request in order to evaluate
the proposed issuance; and
 
(2)           subject to applicable law and the rules and regulations of the SEC
and the NASDAQ Stock Market, offer to issue to the Investor upon the terms
described in the notice delivered pursuant to Section 5.5(a)(1) above, a portion
of the Proposed Securities equal to (i) the percentage of the Common Stock Owned
by the Investor immediately prior to the issuance of the equity securities
relative to the total number of shares of Common Stock outstanding immediately
prior to the issuance of the equity securities, multiplied by (ii) the total
number of Proposed Securities.  Notwithstanding the foregoing, the Company shall
not be required to offer or sell such Proposed Securities to the Investor if it
would cause the Company to be in violation of applicable federal securities laws
by virtue of such offer or sale.
 
(b) The Investor must give notice of its intent to exercise its purchase rights
hereunder within ten (10) Business Days after receipt of such notice from the
Company.  To the extent that the Company offers two or more securities in units,
the Investor must purchase such units as a whole and will not be given the
opportunity to purchase only one of the securities making up such unit.
 
(c) Upon the expiration of the offering period described above, the Company will
be free to sell such Proposed Securities that the Investor has not elected to
purchase during the 90 days following such expiration on terms and conditions no
more favorable to the purchasers thereof than those offered to the Investor.

 
-14-

--------------------------------------------------------------------------------

 


(d) The subscription rights established by this Section 5.5 shall not apply to,
and shall terminate upon a consolidation, merger, restructuring, reorganization,
recapitalization or other form of acquisition of or by the Company that results
in a change of control.
 
5.6. Stockholder Meeting; Preparation of Proxy Statement.
 
(a) At the reasonable request of the Investor following January 1, 2014, the
Company shall prepare and file with the SEC a proxy statement, disclosing the
transactions and terms contemplated hereby and seeking Stockholder Approval (the
“Proxy Statement”), as promptly as reasonably practicable, and in any event by
no later than 30 Business Days following the request.  The Investor and the
Company shall cooperate in the preparation and filing of the Proxy Statement to
the extent related to the transactions contemplated hereby.  The Company will
advise the Investor promptly after it receives any oral or written request by
the SEC for amendment of the Proxy Statement or comments thereon and responses
thereto or requests by the SEC for additional information insofar as any such
request for amendment, comment, response or request for additional information
relates to the transactions contemplated hereby and will promptly provide the
Investor with copies of any written communication from the SEC or any state
securities commission.  The Company shall give the Investor and its counsel a
reasonable opportunity to review and comment on the Proxy Statement, any
amendments thereto and any responses of the Company in response to any request
or comment of the SEC, in each case, to the extent related to the transactions
contemplated hereby, and shall give due consideration to all reasonable
additions, deletions or changes suggested thereto by the Investor and its
counsel. The Company shall cause the Proxy Statement to be mailed to the
Stockholders as promptly as reasonably practicable after it has been cleared by
the SEC.
 
(b) As promptly as reasonably practicable, but in any event no later than three
Business Days after the Proxy Statement is definitive, the Company shall duly
call, give notice to stockholders of, convene and hold the Stockholder Meeting,
which shall be held no later than 45 Business Days following the giving of such
notice.  The Company shall (i) solicit the Stockholder Approval and (ii) include
in the Proxy Statement the Board’s recommendation to the Stockholders that they
approve the transactions contemplated hereby, and include therein disclosure
regarding the approval of the Board.
 
5.7. Use of Proceeds
 
The proceeds received by the Company from the issuance and sale of the
Securities shall be used by the Company for working capital and other general
corporate purposes.
 
5.8. Registration Rights - Company Registration
 
(a) If the Company proposes to register (including, for this purpose, a
registration effected by the Company for any other stockholders) any of its
securities under the Securities Act (other than in an Excluded Registration),
the Company shall, at such time, promptly give the Investor notice of such
registration.  Upon the request of the Investor given within ten (10) Business
Days after such notice is given by the Company, the Company shall, subject to
the provisions of this Section 5.8, cause to be registered all of the
Registrable Securities that the Investor has requested to be included in such
registration.
 
(b) If the Company proposes to sell securities that have already been registered
“off the shelf” by means of a prospectus supplement, the Company shall, at such
time, promptly give the Investor notice of such contemplated offering.  Upon the
request of the Investor given within ten (10) Business Days after such notice is
given by the Company, the Company shall, subject to the provisions of this
Section 5.8, include in such offering all of the Registrable Securities that the
Investor has requested to be included in such offering.
 
(c) The Company shall have the right to terminate or withdraw any registration
or offering initiated by it under this Section 5.8 before the effective date of
such registration or pricing of such offering, as applicable, whether or not the
Investor has elected to include Registrable Securities in such registration or
offering.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(d) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to this Section 5.8, the Company shall not be
required to include any of the Investors’ Registrable Securities in such
underwriting unless the Investor accepts the terms of the underwriting as agreed
upon between the Company and its underwriter(s), and then only in such quantity,
if any, as the underwriter(s) in their/its sole discretion determine(s) will not
jeopardize the success of the offering by the Company.  If the total number of
securities, including Registrable Securities, requested by stockholders to be
included in such offering exceeds the number of securities to be sold (other
than by the Company) that the underwriter(s) in their/its reasonable discretion
determine(s) is compatible with the success of the offering, then the Company
shall be required to include in the offering only that number of such
securities, including Registrable Securities, if any, which the underwriter(s)
and the Company in their sole discretion determine will not jeopardize the
success of the offering.  If the underwriter(s) determine(s) that less than all
of the Registrable Securities requested to be registered can be included in such
offering, then the Registrable Securities that are included in such offering
shall be allocated among all stockholders of the Company requesting registration
in proportion, as nearly as practicable, to the number of shares of common stock
owned by each selling stockholders or in such other proportions as shall
mutually be agreed to by all such selling stockholders. For purposes of the
provision in this Section 5.8(d) concerning apportionment, for any selling
stockholder that is a partnership, limited liability company or corporation, the
partners, members, retired partners, retired members, stockholders and
Affiliates of such selling stockholder, or the estates and immediate family
members of any such partners, retired partners, members and retired members and
any trusts for the benefit of any of the foregoing Persons, shall be deemed to
be a single “selling stockholder”, and any pro rata reduction with respect to
such “selling stockholder” shall be based upon the aggregate number of
registrable shares of common stock (or equivalents) owned by all Persons
included in such “selling stockholder”, as defined in this sentence.
 
(e) Whenever required under this Section 5.8 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:
 
(1)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective and, upon the
request of the holder of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for a period of up to one
hundred twenty (120) days or, if earlier, until the distribution contemplated in
the registration statement has been completed; provided, however, that (i) such
one hundred twenty (120) day period shall be extended for a period of time equal
to the period the Investor refrains, at the request of an underwriter of Common
Stock (or other securities) of the Company, from selling any securities included
in such registration and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended for up to an additional one hundred
and twenty (120) days, if necessary, to keep the registration statement
effective until all such Registrable Securities are sold;
 
(2)           prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to keep such registration statement
effective for the period specified in clause (e)(1) above and to comply with the
Securities Act in order to enable the disposition of all securities covered by
such registration statement;
 
(3)           furnish to the Investor such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Investor may reasonably request in order to facilitate
their disposition of their Registrable Securities;
 
(f) Whenever required under this Section 5.8 to effect the registration of any
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 5.8 with respect to the Registrable Securities
of the Investor that the Investor shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as is reasonably required to effect the
registration of the Investor’s Registrable Securities.

 
-16-

--------------------------------------------------------------------------------

 


(g) All expenses (other than all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for the Investor) incurred in connection with
registrations, filings, or qualifications pursuant to Section 5.8, including all
registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for the Company; and the reasonable fees and
disbursements of one counsel for the selling stockholders selected by the
initiating stockholder, shall be borne and paid by the Company; provided,
however, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 5.8 if the registration
request is subsequently withdrawn at the request of the stockholders holding at
least a majority of the registrable shares of Common Stock held by all
stockholders (in which case all selling stockholders shall bear such expenses
pro rata based upon the number of registrable shares of Common Stock that were
to be included in the withdrawn registration).  All selling expenses (including
all underwriting discounts, selling commissions and stock transfer taxes
applicable to the sale of Registrable Securities) relating to Registrable
Securities registered pursuant to this Section 5.8 shall be borne and paid by
the Investor.
 
SECTION 6.  
INVESTOR’S CLOSING CONDITIONS

 
The Investor’s obligations to purchase the Securities at the Closing shall be
subject to the performance by the Company of its agreements theretofore to be
performed hereunder and to the satisfaction (or waiver), prior thereto or
concurrently therewith, of the following further conditions:
 
6.1. Compliance with Agreement
 
The Company shall have performed and complied in all material respects with all
agreements, covenants and conditions contained in this Agreement which are
required to be performed or complied with by it prior to or on the Closing Date.
 
6.2. Listing of Additional Securities
 
In connection with the issuance of the Securities and the transactions
contemplated hereby, the Company shall have submitted or shall submit on the
date hereof to the NASDAQ Stock Market a “Notification Form: Listing of
Additional Securities” as well as any necessary supporting documentation.
 
6.3. Approval of Proceedings
 
All proceedings to be taken in connection with the transactions contemplated by
this Agreement, and all documents incident thereto, shall be reasonably
satisfactory in form and substance to the Investor and its counsel, Kleinberg,
Kaplan, Wolff & Cohen, P.C.  The Investor shall have received copies of all
documents or other evidence which it may reasonably request in connection with
such transactions in form and substance reasonably satisfactory to the Investor
including, but not limited to a copy of the executed and delivered instruction
letter from the Company to its transfer agent instructing its transfer agent to
deliver a stock certificate representing the shares of Common Stock to the
Investor or to credit the shares of Common Stock to the Investor’s or its
designee’s balance account with The Depository Trust Company through its Deposit
Withdrawal At Custodian system, or to the Investor’s or its designee’s direct
registration account.
 
6.4. MTIA
 
(a) The Company shall have executed the License Agreement with MTIA.
 
(b) The Company shall have executed the MTIA Securities Purchase Agreement with
MTIA.

 
-17-

--------------------------------------------------------------------------------

 
 
SECTION 7.  
COMPANY CLOSING CONDITIONS

 
The Company’s obligation to issue and sell the Securities at the Closing shall
be subject to the performance by the Investor of its agreements theretofore to
be performed hereunder and to the satisfaction (or waiver), prior thereto or
concurrently therewith, of the following further conditions:
 
7.1. Compliance with Agreement
 
The Investor shall have performed and complied in all material respects with all
agreements, covenants and conditions contained in this Agreement which are
required to be performed or complied with by them prior to or on the Closing
Date.
 
7.2. Approval of Proceedings
 
All proceedings to be taken in connection with the transactions contemplated by
this Agreement, and all documents incident thereto, shall be reasonably
satisfactory in form and substance to the Company and its special counsel, Reed
Smith LLP.  The Company shall have received copies of all documents or other
evidence which it may reasonably request in connection with such transactions in
form and substance reasonably satisfactory to the Company.
 
SECTION 8.  
COVENANTS

 
8.1. Lost, etc. Certificates Evidencing Securities
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of any certificate evidencing any
Securities owned by the Investor, and (in the case of loss, theft or
destruction) of an unsecured indemnity satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of such certificate, if mutilated, the Company
will make and deliver in lieu of such certificate a new certificate of like
tenor and for the number of securities evidenced by such certificate which
remain outstanding.  The Investor’s agreement of indemnity shall constitute
indemnity satisfactory to the Company for purposes of this Section 8.1.
 
8.2. Securities Law Disclosure; Publicity
 
The Company shall, at or prior to 8:30 a.m., Eastern Time, on the first day
following the date of this Agreement on which trading occurs on the NASDAQ Stock
Market, (i) issue a press release disclosing the transactions contemplated
hereby.  The Company shall provide a draft of the press release to the Investor
prior to its release and, to the extent deemed appropriate by the Company in its
sole discretion, shall incorporate into the final press release any changes
timely proposed by the Investor that are reasonable and appropriate.  No later
than the fourth Business Day after the signing of this Agreement, the Company
shall file a Current Report on Form 8-K with the SEC (the “8-K Filing”)
describing the transactions contemplated hereby, in the form required by the
Exchange Act.  The Company shall file this Agreement as an exhibit to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2013 or if
it so chooses, as an exhibit to the 8-K Filing.  Thereafter, the Company shall
timely file any filings and notices required by the SEC or the NASD with respect
to the transactions contemplated hereby.  The parties acknowledge and agree that
the Company shall be able to name the Investor in any conference or presentation
and to respond to questions (even in public conferences or presentation)
regarding the Investor, based on information in the public domain.

 
-18-

--------------------------------------------------------------------------------

 
 
SECTION 9.  
LEGEND

 
9.1. Legend
 
Each certificate representing the Securities shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED.
 
9.2. Removal
 
The Company agrees to reissue certificates representing any of the Shares, the
Warrant Shares and the Underlying Shares, without the legend set forth above if
at such time, prior to making any transfer of any such Shares, Warrant Shares or
Underlying Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request. Such proposed transfer and removal will not be effected
until: (a) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of the Shares,
the Warrant Shares and the Underlying Shares under the Securities Act is not
required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Company with the Commission and has become and remains effective
under the Securities Act, (iii) the Company has received other evidence
reasonably satisfactory to the Company that such registration and qualification
under the Securities Act and state securities laws are not required, or (iv) the
holder provides the Company with reasonable assurances that such security can be
sold pursuant to Rule 144 under the Securities Act; and (b) either (i) the
Company has received an opinion of counsel reasonably satisfactory to the
Company, to the effect that registration or qualification under the securities
or “blue sky” laws of any state is not required in connection with such proposed
disposition, or (ii) compliance with applicable state securities or “blue sky”
laws has been effected or a valid exemption exists with respect thereto. The
Company will respond to any such notice from a holder within a reasonable period
of time. In the case of any proposed transfer under this Section 9.2, the
Company will use reasonable efforts to comply with any such applicable state
securities or “blue sky” laws, but shall in no event be required, (x) to qualify
to do business in any state where it is not then qualified, or (y) to take any
action that would subject it to tax or to the general service of process in any
state where it is not then subject. The restrictions on transfer contained in
this Section 9 shall be in addition to, and not by way of limitation of, any
other restrictions on transfer contained in any other section of this Agreement.
Whenever a certificate representing the Shares, the Warrant Shares or the
Underlying Shares is required to be issued to Investor without a legend, in lieu
of delivering physical certificates representing the Shares, the Warrant Shares
or the Underlying Shares, provided the Company’s transfer agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
program, the Company shall cause its transfer agent to electronically transmit
the Shares, the Warrant Shares or the Underlying Shares to Investor by crediting
the account of such Investor’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system (to the extent not inconsistent with
any provisions of this Agreement).

 
-19-

--------------------------------------------------------------------------------

 
 
SECTION 10.  
MISCELLANEOUS

 
10.1. Notices
 
(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or facsimile or mailed by overnight courier or by registered
mail or certified mail, postage prepaid:
 
 if to the Investor, at the address or facsimile number set forth on Exhibit A,
or at such other address or facsimile number as the Investor may have furnished
the Company in writing; and
 
 if to the Company, at:
 
 Echo Therapeutics, Inc.
 8 Penn Center
 1628 JFK Boulevard
 Suite 300
 Philadelphia, PA 19103
 Attn: Kimberly Burke, Esq., Senior VP and General Counsel
 
 or at such other address or facsimile number as it may have furnished the
Investor in writing, with a copy (which shall not constitute notice) to Reed
Smith LLP, Princeton Forrestal Village, 136 Main Street, Suite 250, Princeton,
New Jersey 08540 (facsimile:  (609) 951-0824), Attention:  Nan Mantell, Esq.
 
(b) Any notice so addressed shall be deemed to be given:  if delivered by hand
or facsimile, on the date of such delivery; if mailed by overnight courier, on
the first Business Day following the date of such mailing; and if mailed by
registered or certified mail, on the third Business Day after the date of such
mailing.
 
10.2. Termination and Survival
 
Notwithstanding anything to the contrary contained herein, this Agreement may be
terminated at any time:
 
(a) by mutual consent of the Company and the Investor;
 
(b) by either the Company or the Investor if the Closing shall not have occurred
on or prior to the date that is five (5) days from the date hereof (unless such
date is extended by mutual written consent);
 
(c) by the Investor, for any material breach of this Agreement by the Company;
provided, however, that the Investor may not terminate this Agreement pursuant
to this Section 10.2(c) if it is then in material breach of the terms of this
Agreement; and
 
(d) by the Company prior to the Closing, for any material breach of this
Agreement by the Investor; provided, however, that the Company may not terminate
this Agreement pursuant to this Section 10.2(d) if it is then in material breach
of the terms of this Agreement.
 
In the event of termination pursuant to this Section 10.2, this Agreement shall
become null and void and have no effect, with no liability on the part of the
Company or the Investor, or their members, partners, directors, officers, agents
or stockholders, with respect to this Agreement, except (a) with respect to the
provisions of this Section 10, which shall survive the termination of this
Agreement, and (b) with respect to any liabilities or damages incurred or
suffered as a result of the willful breach by the Company or the Investor of any
of their respective representations, warranties, covenants or other agreements
set forth in this Agreement. Notwithstanding anything to the contrary contained
in this Agreement, nothing shall limit or prevent any Party from exercising any
rights or remedies it may have under Section 10.10 in lieu of terminating this
Agreement to the provisions of this Section 10.2.

 
-20-

--------------------------------------------------------------------------------

 
 
10.3. Successors and Assigns
 
Except as otherwise expressly provided herein, this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties.  The Company may not assign its rights or obligations hereunder without
the prior written consent of the Investor.  The Investor may not assign its
rights or obligations hereunder without the prior written consent of the
Company, except that the Investor may assign its rights and obligations
hereunder to any of its members or Affiliates or Affiliates of its members;
provided, that the assignee provides the Company with written representations
and warranties substantially similar to those provided by Investor in this
Agreement.
 
10.4. Severability
 
In the event that any part or parts of this Agreement shall be held illegal or
unenforceable by any court or administrative body of competent jurisdiction,
such determination shall not affect the remaining provisions of this Agreement
which shall remain in full force and effect.
 
10.5. Governing Law
 
Except to the extent Delaware law mandatorily applies, this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another jurisdiction.
This Agreement shall not be interpreted or construed with any presumption
against the party causing this Agreement to be drafted.
 
10.6. Paragraph and Section Headings
 
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof.
 
10.7. Limitation on Enforcement of Remedies
 
The Company hereby agrees that it will not assert against the limited partners
of the Investor any claim it may have under this Agreement by reason of any
failure or alleged failure by such Investor to meet its obligations hereunder.
 
10.8. Counterparts
 
This Agreement may be executed in one or more counterparts (including by
facsimile), each of which shall be deemed an original and all of which together
shall be considered one and the same agreement.
 
10.9. Entire Agreement; Amendment and Waiver
 
This Agreement, the schedules and exhibits attached hereto constitute the entire
understandings of the parties hereto and supersede all prior agreements or
understandings with respect to the subject matter hereof among such
parties.  This Agreement may be amended, and the observance of any term of this
Agreement may be waived, with (and only with) the written consent of the Company
and the Investor.
 
 
-21-

--------------------------------------------------------------------------------

 
 
10.10. Remedies
 
Each Party acknowledges and agrees that (a) the covenants, obligations and
agreements of each Party contained in this Agreement relate to special, unique
and extraordinary matters and (b) a violation of any of the covenants,
obligations or agreements contained in this Agreement by a Party will cause the
other Party irreparable injury for which adequate remedies are not available at
law.  Therefore, the Parties agree that each Party shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the other Party from committing any
violation of such covenants, obligations or agreements and to specifically
enforce the terms of this Agreement, in addition to any other remedies available
at law or in equity.  Furthermore, the Parties hereby waive, and shall use their
commercially reasonable best efforts to cause their stockholders, members,
partners, Affiliates and representatives to waive, any requirement for the
securing or posting of any bond in connection with such remedy.
 
 
[Signature Page to Follow]

 
-22-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


ECHO THERAPEUTICS, INC.
 
By: /s/ Robert F. Doman
Name: Robert F. Doman
Title: Executive Chairman and Interim CEO
 
By: /s/ Kimberly Burke
Name: Kimberly Burke
Title: SVP and General Counsel




PLATINUM PARTNERS VALUE ARBITRAGE FUND L.P.
 
By: /s/ Michael M. Goldberg, M.D.
Name: Michael M. Goldberg, M.D.
Title: Portfolio Manager




PLATINUM PARTNERS LIQUID OPPORTUNITY MASTER FUND L.P.
 
By: /s/ Michael M. Goldberg, M.D.
Name: Michael M. Goldberg, M.D.
Title: Portfolio Manager
 
SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT
 
-23-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SCHEDULE OF INVESTOR(S)
 
INVESTOR NAME AND ADDRESS
SHARES OF STOCK
   
PLATINUM PARTNERS VALUE ARBITRAGE FUND L.P.
 
Attn:  Michael M. Goldberg, M.D.
Principal
Montaur Capital Partners
152 West 57th Street
4th floor c/o Platinum
New York, New York 10019
Facsimile:  212.271.7855
 
1,398,890 shares of Series E Preferred Stock
 
55,655 shares of Common Stock
 
145,454 total warrants
 
Aggregate Purchase Price:
$3,999,998.75
 
 
PLATINUM PARTNERS LIQUID OPPORTUNITY MASTER FUND L.P.
 
Attn:  Michael M. Goldberg, M.D.
Principal
Montaur Capital Partners
152 West 57th Street
4th floor c/o Platinum
New York, New York 10019
Facsimile:  212.271.7855
 
349,723 shares of Series E Preferred Stock
 
13,914 shares of Common Stock
 
36,363 total warrants
 
Aggregate Purchase Price:
$1,000,001.75
 
with a copy (which shall not constitute notice) to:
 
KLEINBERG | KAPLAN | WOLFF | COHEN
551 Fifth Avenue, New York, NY 10176
Attn:   Christopher P. Davis
Facsimile:  212 986 8866
 

 
 
-24-

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF WARRANT AGREEMENT
 


 

 
-25-

--------------------------------------------------------------------------------

 

EXHIBIT C
 
CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS OF
SERIES E CONVERTIBLE PREFERRED STOCK




 
